ORDER AND MEMORANDUM **
We affirm Alejandro Soto-Santos’s conviction. Even assuming the government had a responsibility to obtain and provide the Pima County Sheriff Officer’s report under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), the failure to disclose the report does not amount to a Brady violation because Soto-Santos has failed to demonstrate prejudice. See United States v. Si, 343 F.3d 1116, 1122 (9th Cir.2003). The charges were independently supported by the statements made by Soto-Santos after his arrest, the depositions of the transported aliens, and the testimony of the assault victim. As such, the credibility of the border patrol agent “was not the linchpin of the prosecution’s case.” Id. at 1123.
The government’s renewed motion to dismiss the appeal for lack of jurisdiction is denied. The government’s motion to strike a portion of Soto-Santos’s excerpts of record is denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.